Citation Nr: 0028213	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  97-17 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to a rating greater than 10 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 RO decision which granted 
service connection and a 10 percent rating for PTSD; he 
appeals for a higher rating.  The Board remanded the case in 
May 1999 for further development, and the case was returned 
to the Board in September 2000.  


FINDINGS OF FACT

The veteran's PTSD does not result in more than occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; and PTSD 
symptoms are controlled with medication.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. § 4.130 Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from July 1966 
to August 1970, including a tour of duty in Vietnam.  His 
decorations indicate combat service.  His service medical 
records are negative for a psychiatric disorder.  

A March 1995 private hospital record reflects that the 
veteran was admitted due to manic symptoms that included some 
psychotic features prior to admission.  He reported he 
recently was taking a variety of medications for physical 
ailments, and this was followed by an increase in psychiatric 
symptoms.  The discharge diagnoses were probable organic 
affective disorder, manic, in partial remission, and consider 
bipolar affective disorder, manic, in partial remission.  

On VA examination in May 1995, the veteran reported he had a 
bachelor degree in criminal justice and was presently working 
as a U.S. marshal.  He was currently married (his third wife) 
and they had a young child.  It was noted the veteran was 
active in church, attended veterans meetings, and had a hobby 
of model airplanes.  The veteran reported that his 
psychiatric history was completely negative until March 1995.  
He related that he suddenly awoke at night with severe 
dizziness, nausea, vomiting, and confusion.  He said he 
experienced vivid flashbacks about Vietnam and punched a hole 
through the wall with his fist.  He indicated that he was 
hospitalized for 15 days and had a complete neurological 
evaluation; however, he was told that nothing was found.  He 
was subsequently referred to an outpatient veterans group and 
was told that he might have PTSD.  The veteran said that he 
was involved in search and destroy missions and saw a great 
deal of combat during service in Vietnam.  It was noted that 
his mood showed no evidence of anxiety or depression.  The 
examiner indicated that the veteran did not meet the criteria 
for a diagnosis of PTSD.  

A May 1995 VA psychological evaluation showed that the 
veteran was somewhat depressed and overwhelmed by the stress 
of his job as a federal marshal.  The diagnosis was 
dysthymia.  

Records from the mid 1990s note the veteran was being treated 
for a vocal cord disorder (spasmodic dysphonia), and during 
such treatment in August 1995 he mentioned he worked as a 
deputy U.S. marshal and hoped to complete the next 10 months 
of service in order to qualify for retirement.

In a March 1997 statement the veteran indicated that he was 
an infantry platoon leader in Vietnam.  He said that he had 
PTSD and reported that he had nightmares about his combat 
experiences in Vietnam.  

In a statement dated in May 1997, Jeanne C. Morrow, M.D. said 
that the veteran met the DSM-IV criteria for a diagnosis of 
PTSD.  Dr. Morrow stated that the veteran had intrusive 
recollections of his Vietnam experience, hypervigilance, 
irritability, sleep difficulties, and interference with 
interpersonal functioning.  

During a September 1997 RO hearing on the issue of service 
connection for PTSD, the veteran testified regarding his 
combat history in Vietnam.  He stated that he had sleep 
problems, nightmares, and disorientation related to his 
service in Vietnam.  He said his problems prompted him to put 
in for retirement from his federal deputy marshal job.  The 
veteran's father testified about the veteran's adjustment 
problems.

In a September 1997 statement, David Hollingsworth, a Vet 
Center team leader, indicated that the veteran participated 
in a support group to deal with his combat experiences in 
Vietnam beginning in March 1995.  It was noted that he 
rejoined the group in April 1997.  Mr. Hollingsworth related 
that the veteran suffered from a variety of symptoms 
associated with PTSD, including survivor guilt, intrusive 
thoughts and nightmares, numbing feelings, anger, depression, 
and isolation at times.  

On VA psychiatric examination in June 1998, the veteran 
reported that he was getting ready to retire from his U.S. 
marshal job because he was unable to do his job the way he 
needed to and was taking a lot of sick time.  He reported he 
was currently under treatment for a vocal cord disorder.  He 
reported he remained married and had a young child.  It was 
noted he was active in church, socialized fairly well, and 
attended veterans meetings from time to time.  He complained 
of intrusive thoughts and distressing recollections of 
Vietnam, with increasing frequency.  He stated that he had 
nightmares about a few times per month.  He indicated that he 
lacked interest in some activities and was unable to function 
adequately at home or work due to intrusive thoughts.  He 
related that he was active in church activities and 
socialized fairly well.  He denied irritability, angry 
outbursts, or difficulty concentrating, but reported 
significant exaggerated startle response and some 
hypervigilance.  He denied depression, or manic or psychotic 
symptoms.  He was currently taking medication for psychiatric 
symptoms.  On mental status examination, it was noted that he 
related extremely well.  He was coherent, logical, and goal 
directed.  His mood was said to be not too good, and he had a 
somewhat restricted affect.  He was alert, oriented and his 
memory was good.  The assessment was mild PTSD.  The Global 
Assessment of Functioning (GAF) score was 70.  The examiner 
noted that the veteran's symptoms met the criteria for PTSD; 
however, they were very mild in nature.  The GAF score 
indicated that he had some difficulty in social and 
occupational functioning but generally could function fairly 
well and had meaningful interpersonal relationships.  

In a June 1998 decision, the RO granted service connection 
for PTSD, and assigned a 10 percent evaluation for the 
condition.  The veteran appealed for a higher rating.  

In an October 1998 letter, Dr. Morrow stated that the veteran 
had been diagnosed with PTSD and he continued to suffer 
residual symptoms due to his service in Vietnam.  She said 
that this had resulted in his retiring from his job five 
years before his retirement age due to chronic PTSD symptoms.  

In 1999 the veteran was diagnosed as having prostate cancer 
and underwent surgery for same.  Service connection and a 
total rating were subsequently granted for prostate cancer.

In April 2000, the RO received private treatment notes Dr. 
Morrow dated March 1995 to February 2000.  The medical 
records show periodic psychiatric treatment at irregular 
intervals (at times there were several months between 
visits), and the veteran was prescribed medication for 
control of symptoms.  The records primarily reflect treatment 
for hypomania symptoms, bipolar affective disorder, 
depression, and marital conflict; there are only occasional 
references to PTSD symptoms.  The records mention that in mid 
1998 the veteran retired from his job as a federal marshal, 
reportedly after completing 30 years of service.  At his last 
visit in February 2000, he was reported to be doing very 
good.  

On VA examination in May 2000, the veteran reported that he 
attended sessions once every three months with Dr. Morrow, 
who prescribed medication for his psychiatric symptoms.  He 
related that he retired in 1998 from his job with the U.S. 
Marshals Service and had not worked since that time.  He said 
that he had been married three times and was currently 
separated from his third wife.  He indicated that he was 
raising his son, had just bought a fishing boat, and planned 
to often take his son fishing over the summer.  He reportedly 
was active in his church, and saw his friends and had dinner 
with them on a weekly basis.  The veteran indicated he 
enjoyed reading, participated in a bowling league twice a 
week, maintained several acres of land, and enjoyed yard work 
and taking care of pets.  On mental status examination, the 
veteran was alert, oriented, and attentive.  His mood 
appeared euthymic.  Speech was normal, eye contact was good, 
and he was cooperative.  Thoughts were logical and coherent, 
and memory was intact.  He demonstrated some mild problems 
with concentration and had limited insight.  The diagnostic 
impression was very mild PTSD.  His GAF score was 70.  The 
examiner indicated that the veteran exhibited very mild 
symptoms associated with PTSD including slight sleep 
disturbance, some flashbacks when helicopters fly over low, 
some psychological reactivity, and occasional intrusive 
thoughts.  It was noted that his social adaptability and 
interactions with others did not appear to be impaired.  His 
PTSD-related ability to maintain employment and perform job 
duties was described as not significantly impaired, maybe 
slightly impaired.  The examiner again said that he estimated 
the disability level to be in the very mild range.

In a September 2000 letter, Dr. Morrow again stated that she 
had treated the veteran since March 1995.  The doctor 
indicated that his GAF was 65.  

II.  Analysis

The veteran's claim for a rating higher than 10 percent for 
PTSD is well grounded, meaning plausible.  The file shows 
that the RO has properly developed the evidence, and there is 
no further VA duty to assist the veteran with his claim.  
38 U.S.C.A. § 5107 (a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 10 percent rating will be assigned for PTSD when there is 
occupational and social impairment due to mild or transient 
symptoms, which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress; or symptoms controlled by continuous medication.  
PTSD will be rated 30 percent when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functionally satisfactory with 
routine behavior, self-care and conversation normal), due to 
symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

On VA examination in 1995, it was noted that the veteran did 
not meet the criteria for PTSD.  Since 1995 the veteran has 
been seen by Dr. Morrow, at times at lengthy intervals, for 
treatment of psychiatric symptoms.  Treatment records from 
this doctor primarily concern non-service-connected 
psychiatric problems, such as bipolar disorder, although at 
times since 1997 PTSD has also been noted.  On VA examination 
in 1998, the veteran reported PTSD symptoms; he indicated he 
was getting ready to retire from his job as a federal 
marshal; mild PTSD was diagnosed; and the GAF score was 70.  
Shortly after such examination, the veteran retired from his 
job.  

In a 1998 statement, Dr. Morrow said that the veteran retired 
early due to chronic PTSD symptoms.  However, a review of all 
the evidence indicates that the veteran took a planned normal 
retirement from federal service based on longevity of 
service, and there is no probative evidence that he retired 
on disability or that PTSD prompted early retirement.  Since 
retiring from work, the veteran has done what normal people 
do in retirement, engaging in leisure activities and 
otherwise enjoying the fruit of many years of labor.  The 
2000 VA examination notes the veteran was retired and had an 
active social life and participated in a wide range of 
activities.  The examiner noted the veteran's social 
adaptability and interactions with others did not appear to 
be impaired, PTSD-related symptoms produced only very mild 
occupational impairment, and the GAF score was 70.  In a 
subsequent letter in 2000, Dr. Morrow said the veteran's GAF 
score was 65.

A GAF score is not binding as to the percentage rating to be 
assigned for a psychiatric condition.  Nevertheless, the 
reported GAF scores ranging from 65 to 70 signify, under DSM-
IV, only some mild symptoms or that the person has some 
occupational difficulty but is generally functioning pretty 
well.  This is compatible with no more than the 10 percent 
rating currently assigned for PTSD.

The evidence in its entirety demonstrates virtually no social 
impairment and at most mild occupational impairment from 
PTSD.  PTSD has been well controlled with regular medication.  
These factors support no more than the current 10 percent 
rating for PTSD under the criteria of Code 9411.  The extent 
of PTSD symptoms and the associated occupational and social 
impairment, as described in the code for a 30 percent rating, 
are not demonstrated.  The Board finds that the veteran's 
impairment due to PTSD more nearly approximates the criteria 
for a 10 percent evaluation than a 30 percent rating, and 
thus the lower 10 percent rating is to be assigned.  
38 C.F.R. § 4.7.  This is an initial rating case, but at no 
time since the effective date of service connection for PTSD 
has the condition been more than 10 percent disabling.  
Fenderson v. West, 12 Vet.App. 119 (1999) ("staged ratings" 
to be considered in initial rating cases).

The preponderance of the evidence is against a rating higher 
than 10 percent for PTSD.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim for a higher rating must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

A rating higher than 10 percent for PTSD is denied.  




		
	L.W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 

